Citation Nr: 1538062	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-05 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for irritable bowel syndrome, claimed as a stomach condition.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matters comes on appeal before the Board of Veterans' Appeals (Board from a February 2010 decision of the Department of Veterans' Affairs (VA) Regional Office in Chicago, Illinois.

In October 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is in the Veteran's claims file.

In January 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran's irritable bowel syndrome onset in service.


CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has had "stomach problems" since his service.  At his 2014 Board hearing the Veteran testified that since service he has experienced an urgent need to go to the bathroom, an upset stomach sometimes accompanied by vomiting, and sometimes diarrhea.

The Veteran's children, who were born about 10 years after his separation from service, submitted statements in which one child recalled that the Veteran has always carried medicine for stomach problems and another recalled he often had to make urgent bathroom visits.

At an October 2009 VA examination he was diagnosed with irritable bowel syndrome after reporting needing to have an urgent bowel movement after eating, feeling nauseous after eating spicy foods, having multiple loose bowel movements per day, and rare constipation.

In February 2010, a VA opinion was obtained as to the etiology of the Veteran's irritable bowel syndrome.  The examiner opined that the Veteran's current irritable bowel syndrome is unrelated to his service as the amebiasis the Veteran was treated for in service had resolved and he had no gastrointestinal symptoms during eight days of observation shortly before his discharge from service.  The Board acknowledges the examiner's opinion but finds its probative value is limited by its lack of discussion of why the Veteran's current irritable bowel syndrome could not be related to the other incidents of epigastric pain reported by the Veteran prior to his hospitalization for amebiasis or the fact that the Veteran has reported that his irritable bowel symptoms were ongoing even after his separation from service.  The Board notes that the Veteran has not reported daily symptoms, but rather intermittent ones, suggesting that a period of eight days without symptoms may not indicate a resolution of his condition and that the hospitalization report only specifically found no duodenal ulcer disease.

The Board finds the Veteran to be competent and credible in his reports that he experienced epigastric burning throughout service that has continued to the present.  Even as a lay person the Veteran is competent to report the onset and continuation of symptoms such as epigastric pain and bowel urgency.  The Board notes that at the time of his December 1965 hospitalization the Veteran reported his symptoms had actually begun intermittently prior to service but had increased in severity during service.  The Veteran did report a history of stomach, liver, or intestinal trouble both on his entrance and separation report of medical history.  The Veteran's first report in service of epigastric pain was in August 1964 when he reported the symptoms had been present for two weeks.  He again reported pain in his stomach in February 1965 with an onset approximately four days prior.  Then, in September 1965, he was treated for amebiasis and released from the hospital only to return the following month to be diagnosed with gastritis.

Despite the Veteran's indication that his irritable bowel symptoms began before service, the Board notes that the condition was not noted on his entrance service examination.  A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Board finds that the presumption of soundness applies and there is not clear and unmistakable evidence that the Veteran's condition preexisted and was not aggravated by his service.

Thus, giving the Veteran the benefit of the doubt, the Board finds that service connection for irritable bowel syndrome is warranted.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for irritable bowel syndrome is granted.
	

____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


